AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                         UNITED STATES DISTRICT COURT                                                 Asheville
                                                                            for the
                                                                                                                    Oct 30 2020
                                                         Western District of North Carolina

               In the Matter of the Search of
      BLUE 2013 SUBARU IMPREZA LIMITED,
      VIN: JF1GPAH63D221468, WITH NORTH                                        )
       CAROLINA LICENSE PLATE ME0WBP,                                          )
                                                                               )            Case No. 1:20-mj-00066
        LOCATED AT 24 OAKCREST PLACE,
       ASHEVILLE, NORTH CAROLINA 28806                                         )



APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):
See Attachment A to the accompanying Affidavit.

located in the                Western              District of               North Carolina             , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B to the accompanying Affidavit.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ☒ evidence of a crime;
                ☒ contraband, fruits of crime, or other items illegally possessed;
                ☒ property designed for use, intended for use, or used in committing a crime;
                ☐ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
         Code Section                                                                   Offense Description
18 U.S.C. 1201                                                            Kidnapping
18 U.S.C. 2422(a)                                                         Coercion and enticement
18 U.S.C. 2423(a)                                                         Transportation of a minor for sexual activity

          The application is based on these facts:
See accompanying Affidavit.

             ☒ Continued on the attached sheet.
             ☐ Delayed notice          days (give exact ending date if more than 30                                              ) is requested
               of
               under 18 U.S.C. § 3103a,days:
                                        the basis of which is set forth on the attached sheet.

                                                                                                        /s/ Kaley Kowalsky
                                                                                                        Applicant’s signature

                                                                                                  Kaley Kowalsky, Special Agent
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P 4.1 by (telephone)
                                                                                               Signed: October 30, 2020




  Date: 10/30/2020
               Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 1 of 12
                                                                                                         Judge’s signature
City and state: Asheville, North Carolina       The Hon. W. Carleton Metcalf, U.S. Magistrate Judge
                                                                Printed name and title




              Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 2 of 12
                                                                                        Asheville
                          UNITED STATES DISTRICT COURT                                 Oct 30 2020
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF:
                                                          Case No. 1:20-mj-00066
BLUE 2013 SUBARU IMPREZA LIMITED,
VIN: JF1GPAH63D221468, WITH NORTH
CAROLINA LICENSE PLATE ME0WBP,
LOCATED AT 24 OAKCREST PLACE,
ASHEVILLE, NORTH CAROLINA 28806


                   AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

        I, Kaley Kowalsky, being duly sworn, state the following information to be true to the
best of my knowledge, information and belief:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I am a Special Agent of the Federal Bureau of Investigation (“FBI”) and have
been so employed since July 2017. I am an “Investigative or Law Enforcement Officer” within
the meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the United
States who is empowered by law to conduct investigations of, and to make arrests for, offenses
enumerated in Section 2516 of Title 18, United States Code. My primary duties and
responsibilities involve the investigation of violations of federal law including violent crime as
found in Title 18 of the United States Code and the Controlled Substances Act as found in Title
21 of the United States Code.

        2.      I am currently assigned to the Charlotte Field Office of the FBI, specifically to the
Asheville Resident Agency. During my tenure as a Special Agent, I have investigated crimes
including, but not limited to, counterterrorism, domestic terrorism, gangs and organized crime,
narcotics trafficking, and violent crimes against children. I have conducted physical surveillance,
assisted in the execution of search warrants, analyzed phone and internet records, and conducted
arrests of criminal subjects.

        3.      I have received training in criminal investigative techniques, including, but not
limited to, interviewing, physical searches, online searches, and documentation methods.

        4.      I make this affidavit in support of an application for a search warrant for the entire
premises of the blue 2013 Subaru Impreza Limited, VIN: JF1GPAH63D221468, with North
Carolina license plate ME0WBP, located at 24 Oakcrest Place, Asheville, North Carolina 28806
(herein after referred to as the “SUBJECT PREMISES”). The SUBJECT PREMISES, located
within the Western District of North Carolina, and further described and depicted in Attachment
A, which is incorporated by reference, is a single-family residence. I seek the authorization to
search the entire SUBJECT PREMISES, for the items specified in Attachment B, incorporated

                                                  1

        Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 3 of 12
with this affidavit, which constitute contraband, evidence, fruits and instrumentalities of, and
property designed for use in committing violations of 18 U.S.C. § 1201 (kidnapping), 18 U.S.C.
§ 2422(a) (enticement), and 18 U.S.C. § 2423 (A) (transportation of a minor for sexual activity).

         5.      The statements contained in this affidavit are based my investigation; information
provided by FBI Special Agents; written reports about this and other investigations that I have
received, directly or indirectly, from other law enforcement agents; information gathered from
the service of administrative subpoenas; the results of physical and electronic surveillance
conducted by law enforcement agents; independent investigation and analysis by FBI
agents/analysts and computer forensic professionals; and my experience, training and
background as a Special Agent with the FBI. Because this affidavit is being submitted for the
limited purpose of securing authorization for the requested search warrant, I have not included
each and every fact known to me concerning this investigation. Instead, I have set forth only the
facts that I believe are necessary to establish probable cause to believe that contraband, evidence,
fruits, and instrumentalities of, and property designed for use in committing violations of 18
U.S.C. § 1201 (kidnapping), 18 U.S.C. § 2422(a) (enticement), and 18 U.S.C. § 2423 (A)
(transportation of a minor for sexual activity).

                                      PROBABLE CAUSE

        6.     On October 28, 2020, at approximately 8:31 a.m., the Oak Ridge Police
Department (“ORPD”) received a report that a 12-year-old female, hereinafter referred to as
“Victim,” and whose identity is known to law enforcement, was missing from her residence,
located in Tennessee. The Victim was reported missing by her mother. The Victim was last seen
the night before, inside her residence, which is located within the Eastern District of Tennessee.
The Victim was last seen wearing a red and black flannel shirt, black jeans, black and white Nike
shoes, and costume cat ears.

         7.     Telephone records indicated the Victim’s cellular telephone had been in contact
with telephone number 828-719-0114, and had a 103-minute call with that number on October
27, 2020. ORPD detectives obtained subscriber information for the phone number, and it came
back to Matthew Paul Bajaj of 24 Oak Crest Place, Asheville, North Carolina 28806, hereinafter
referred to as “Bajaj.” ORPD detectives identified Bajaj as a 42-year-old male with a North
Carolina Driver License. Bajaj is the registered owner of a blue 2013 Subaru Impreza Limited,
bearing North Carolina license plate number ME0WBP. ORPD detectives conducted an inquiry
of the ORPD License Plate Reader (LPR) system which captures images of vehicles entering
Oak Ridge and stores the associated information which can be queried at a later time by license
plate or vehicle description. Law enforcement discovered Bajaj’s vehicle was recorded in
ORPD’s LPR database on October 5, 2020, October 12, 2020, and October 21, 2020. On October
27, 2020, a vehicle matching the description of Bajaj’s vehicle was captured in the area of South
Illinois Avenue in Oak Ridge, Tennessee at approximately 6:53 p.m., which was just prior to the
time Bajaj checked into the Double Tree Hotel. The LPR system was not able to decipher the
license plate of the vehicle, but a manual review of the vehicle and license plate was conducted
by law enforcement officers. The manual review confirmed the vehicle belonged to Bajaj.




                                                 2

        Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 4 of 12
         8.     On October 28, 2020, ORPD obtained an exigent authorization for geo-location
information of the Victim’s cellular telephone through the cellular service provider. The
Victim’s cellular telephone geo-located within the vicinity of the Double Tree Hotel, 215 S.
Illinois Avenue, Oak Ridge, Tennessee, at approximately 10:00 a.m. on October 28, 2020. Law
enforcement officers confirmed Bajaj booked room number 413 at the Double Tree Hotel in Oak
Ridge, Tennessee on October 27, 2020, and had the room rented until October 29, 2020. Bajaj
paid for the room utilizing a bank card with his name and the last four digits 9988. It was learned
that Bajaj had rented a room at the Double Tree Hotel on October 10, 2020 and on October 20,
2020 utilizing the same bank card with the last four digits of 9988.

        9.      On October 28, 2020, at approximately 12:00 p.m., ORPD officers made entry
into room number 413 at the Double Tree Hotel in an attempt to recover the Victim. Officers did
not locate the Victim and determined the room was vacant. While securing room number 413,
officers saw in plain view, a Kroger grocery bag and a phone charger, as well as sheets on the
bed that had not been made.

        10.      On October 28, 2020, the Tennessee Bureau of Investigation and the ORPD
obtained and executed a search warrant of the Double Tree Hotel room 413 where Bajaj and the
Victim spent the night of October 27, 2020. Inside the hotel room was a receipt from a business,
Vavavoom LLC, located at 57 Broadway Street, Asheville, NC 28801 where Bajaj purchased the
following items: UBERLUBE Good to Go Silver, UBERLUBE 50ml, Bijoux MAZE SINGLE
CHOKER, FF Deluxe Silky Rope and Lux Fetish Eye Mask which totaled $142.31 paid for with
a debit card with the last four digits 9988. The actual items have not been recovered. These last
four digits are the same as the card utilized to purchase Double Tree Hotel room 413. Inside the
Hotel room, law enforcement located the packaging associated with a Fetish eye mask, Fetish
deluxe silky rope and Uberlube Good to Go Silver. A dark colored paper bag was located in the
trash can inside the hotel room labeled “Vavavoom Apparel, Lingerie and Safe-Sex Toys”.

        11.     Law enforcement officers reviewed video surveillance footage at the Double Tree
Hotel. Officers were able to verify that Bajaj checked into the Double Tree Hotel on October 27,
2020, at approximately 7:00 p.m. Bajaj was wearing a grey t-shirt with what appeared to be
black and white cats, khaki shorts, a dark colored baseball style hat, a black facemask, black
glasses, and had on a black and blue backpack. Bajaj was holding one white tote bag with the
Logo “Box Linch” and one black tote bag. Officers observed Bajaj leave the hotel and return at
approximately 10:30 P.M. on October 27, 2020. Law enforcement officers observed Bajaj arrive
in the parking lot of the Double Tree Hotel driving a blue 2013 Subaru. Law enforcement
officers also observed a female, now identified as the Victim, with Bajaj on the surveillance
video. The female was wearing a red flannel jacket, cat ears on her head, black jeans and had
dark colored hair, which was consistent with the description the Victim’s clothing when she was
last seen at her residence. Based on the surveillance video, law enforcement officers believed
the female was the Victim. Law enforcement officers spoke with the Double Tree Hotel desk
clerk who was working during the night of October 27, 2020, and he recalled seeing Bajaj and
the female.

      12.     Law enforcement officers went to the Kroger grocery store in Oak Ridge,
Tennessee and obtained surveillance video footage depicting Bajaj and the Victim with dark hair,

                                                 3

        Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 5 of 12
wearing a red flannel shirt, walking around Kroger at approximately 10:00 p.m. on October 27,
2020. Law enforcement officers at the Double Tree Hotel also viewed surveillance video
footage of Bajaj and the Victim wearing the flannel shirt coming into the Hotel shortly after they
were seen on the Kroger surveillance video.

        13.    On October 28, 2020, at approximately 10:08 a.m. law enforcement officers
viewed surveillance video footage of Bajaj at Books-A-Million in Oak Ridge, Tennessee, where
he made a transaction. Bajaj was seen on the surveillance video footage wearing a green shirt,
shorts, dark shorts and sandals.

        14.    Law enforcement officers obtained an exigent authorization for geo-location
information for Bajaj’s cellular telephone through his cellular service provider. Based on that
information, Bajaj’s cellular telephone geo-location within the vicinity of his residence, located
at or near 24 Oakcrest Place, Asheville, North Carolina.

       15.     On October 28, 2020, SA Emily L. Ciaravino contacted FBI agents in Asheville,
North Carolina, advised them of the situation, and requested they respond to Bajaj’s residence.
FBI agents and officers from the Asheville Police Department (“APD”) responded to Bajaj’s
residence and observed Bajaj’s blue Subaru, bearing North Carolina license plate number
ME0WBP, parked in front of the residence. Located inside the vehicle in plain view was a
Books-A-Million plastic bag.

       16.     On October 28, 2020, at approximately 4:13 p.m., FBI agents and APD officers
knocked at the door of Bajaj’s residence. Bajaj came to the door and was asked to step outside.
Bajaj exited his residence and was asked if the Victim was inside his residence, and if she was
okay. Bajaj confirmed the Victim was okay and was inside of his residence. FBI Supervisory
Special Agent (“SSA”) William Gang asked Bajaj if agents could enter his residence. Bajaj said
something similar to, “I guess so.” SSA Gang entered Bajaj’s residence and called the Victim’s
name two to three times and identified himself as law enforcement. The Victim exited a room
down a hallway and met SSA Gang near the entrance of the residence.

        17.    Bajaj was taken into custody and voluntarily interviewed by law enforcement
officers. Additionally, Bajaj provided written consent to FBI agents to execute a search of his
residence, Motorola cellular phone, associated with the cellular telephone number (828) 719-
0114. Bajaj also provided agents written consent to search his personally owned Windows
Desktop computer which was located inside of his residence.

        18.    During the interview, Bajaj admitted to having sexual intercourse with the Victim
at the Double Tree Hotel in Oak Ridge, Tennessee. Bajaj stated he brought condoms, but did not
use them when having sexual intercourse with the Victim. Bajaj admitted he had come to Oak
Ridge on more than one occasion and had sexual intercourse with the Victim on two separate
occasions. Bajaj admitted he had digital penetration of the Victim, as well as had performed oral
sex on the Victim. Bajaj stated he was not aware the Victim was a minor. Bajaj told agents he
had been communicating with the Victim on his Windows 10 Digital Storm Customized Systems
computer and Motorola cellular telephone, utilizing social media applications, phone calls and
text messages.

                                                 4

        Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 6 of 12
       19.    Since the beginning of October, Bajaj admitted he has lived by himself the past
three months at his home. It is understood Bajaj works at Game Stop, a video game store.

         20.    After the custodial interview, the agents returned to Bajaj’s residence to collect
the cellular phone on the nightstand next to Bajaj’s bed and the desktop computer was located in
a room set up like an office. The agents returned Bajaj’s wallet, leaving it on the kitchen
counter. When the wallet was left on the counter, a keycard from a hotel fell out of Bajaj’s
wallet. FBI agents seized Bajaj’s cellular telephone and desktop computer from his residence.
When FBI agents were at the residence, they noticed there was a computer tablet in the kitchen
and flash drives throughout the house. The FBI agents locked and secured Bajaj’s residence upon
exit of the residence.

       21.     The Victim’s mother stated that Bajaj was not related to the family and did not
have legal custody of the Victim.

                                          CONCLUSION

         Based on the information set forth in this affidavit, there is probable cause to believe that
contraband, evidence, fruits, and instrumentalities of, and property designed for use in
committing violations of 18 U.S.C. § 1201 (kidnapping), 18 U.S.C. § 2422(a) (enticement), and
18 U.S.C. § 2423 (A) (transportation of a minor for sexual activity) are presently located in the
SUBJECT PREMISES, a blue 2013 Subaru Impreza Limited, VIN: JF1GPAH63D221468, with
North Carolina license plate ME0WBP, located at 24 Oakcrest Place, Asheville, North Carolina,
28806, as described in Attachment A, and the digital media therein. Accordingly, I respectfully
request that this Court authorize the search of this vehicle so that agents may seize the items
listed in Attachment B.


                                                       /S/ Kaley Kowalsky
                                                       Date: October 30, 2020
                                                       Special Agent
                                                       Federal Bureau of Investigation

In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of this
Affidavit, which was submitted to me by reliable electronic means, on this 30th Day of October,
2020, at 8:45AM.


                                   Signed: October 30, 2020




                                            EXHBIIT A




                                                  5

        Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 7 of 12
                            ATTACHMENT A
         DESCRIPTION OF LOCATION AND PROPERTY TO BE SEARCHED

       The property to be searched is: Blue 2013 Subaru Impreza Limited, VIN:
JF1GPAH63D2217468, bearing North Carolina license plate number ME0WBP.
The license plate is a vanity plate yellow and green in color associated with the Blue Ridge
Parkway Foundation. The vehicle is currently parked in front of Bajaj’s residence located at 24
Oakcrest Place, Asheville, North Carolina 28806.




                                               6

       Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 8 of 12
                               7

Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 9 of 12
                               8

Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 10 of 12
                                      ATTACHMENT B
                                SPECIFIC ITEMS TO BE SEIZED

        1.     Receipts, business records, bank records which reveal indicia of ownership and/or
possession, inside the blue 2013 Subaru Impreza Limited, VIN: JF1GPAH63D2217468, bearing
North Carolina license plate number ME0WBP that corroborate travel in interstate commerce
during the time Victim was missing.
        2.      Bed sheets, clothing, or other items that could contain DNA from Victim inside
the Blue 2013 Subaru Impreza Limited, VIN: JF1GPAH63D2217468, bearing North Carolina
license plate number ME0WBP.
       3.     Instruments which could be used in sex acts such as condoms or sex toys.
       4.      Law enforcement officers are also authorized to conduct forensic examinations of
the vehicle described in Attachment A for the purposes of locating and collecting
biological samples that may contain DNA such as semen, vaginal secretions
and/or hair samples.
      5.     Any and all clothing matching video surveillance from Kroger, Double Tree and
Books-A-Million.

       6.     Bajaj’s wallet on the kitchen counter.

       7.     White colored Box Linch Tote Bag.

       8.     Hotel Room Keys.

       9.     Condoms.

       10.    Sex related items.

       11.    UBERLUBE Good to Go Silver.

       12.    UBERLUBE 50ml.

       13.    Bijoux MAZE SINGLE CHOKER.

       14.    FF Deluxe Silky Rope.

       15.    Lux Fetish Eye Mask

       16.    Hotel receipts.

       17.    Any and all electronic devices.


                                                9

       Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 11 of 12
      Law enforcement personnel are authorized to use means reasonably necessary to obtain the
aforementioned items.




                                             10

      Case 1:20-mj-00066-WCM Document 1-1 Filed 10/30/20 Page 12 of 12
